Cuyahoga App. No. 83676, 2004-Ohio-6416. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issues stated in the court of appeals’ Journal Entry filed January 11, 2005:
‘Whether R.C. 1.63 is a general law for purposes of Ohio’s Home Rule Amendment.
“Under a home rule analysis, whether local predatory lending ordinances that impose stricter requirements on lending transactions conflict with the state’s predatory lending statutes.”
Sua sponte, cause consolidated with 2005-0160, Am. Financial Serv. Assn., Cuyahoga App. No. 83676, 2004-Ohio-6416.
The conflict case is Dayton v. State, 157 Ohio App.3d 736, 2004-Ohio-3141, 813 N.E.2d 707.